UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-6128


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOHNEY FREEMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:88-cr-00076-jcc-2)


Submitted:   July 28, 2016                     Decided:    August 1, 2016


Before MOTZ and       HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johney Freeman, Appellant Pro Se. V. Kathleen Dougherty, OFFICE
OF THE UNITED STATES ATTORNEY, Stephen Westley Haynie, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Johney Freeman appeals the district court’s order denying

his   petition   for     a    writ   of   error    audita   querela.       We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                      United

States v. Freeman, No. 2:88-cr-00076-jcc-2 (E.D. Va. Jan. 22,

2016).     We dispense with oral argument because the facts and

legal    contentions     are       adequately     presented   in    the   material

before   this    court       and   argument   will   not    aid    the   decisional

process.



                                                                           AFFIRMED




                                          2